DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner recommends incorporating some aspect of the vVol NVMe namespace and/or ANA group information.

Claim Interpretation
Independent claims 1, 8, and 15 
Claims 4, 11, 18 recite “wherein generating a new vVol NVMe namespace out-of-band at time T1 includes:
Generating a new vVol NVMe namespace out-of-band at time T1 to enable the effectuation of one or more data services”.
The claims appear to recite the same positive limitations, generating the new namespace out-of-band at time T1, but now reciting an intended result of the generation, enabling the effectuation of one or more data services.   As discussed above, intended results of a recited positive limitation are not given patentable weight. 
Claims 5, 12, and 19 recite the step of “binding the new vVol NVMe namespace at time T2 to allow in-band reporting via a controller”. 
The positive limitation of the claim is interpreted to be “binding the new vVol NVMe namespace at time T2,” as the in-band reporting via a controller is not recited to actually occur, but is an intended result of the binding limitation.  As such, the allowance of in-band reporting via a controller is not given patentable weight.
Claims 6, 13, and 20 recite “wherein binding the new vVol NVMe namespace at time T2 to allow in-band reporting via the controller includes:
Binding the new vVol NVMe namespace at time T2 to allow in-band reporting via the controller to enable access to an output of one or more data services. ”.
Following the discussion of claims 4 and 5 above, the only positive limitation is binding the new vVol NVMe namespace. The allowance of in-band reporting is already not given patentable weight, following the above discussion, and the new recitation in claims 6, 13, and 

Claim Interpretation - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 8, and 15 recites the step of:
Defining a vVol NVMe subsystem for a plurality of vVol NVMe namespaces within a storage system.
This step, as drafted, is a process that under the broadest reasonable interpretation include performance of the limitation in the mind.  The act of “defining” is itself not provided a specific definition that suggests a structural limitation or a process that requires tangible interactions with the namespaces within the storage system.  As such, the step amounts to a mental judgment to ascertain or judge what a vVol NVMe subsystem is or isn’t for a given storage system with the namespaces.   It is noted that in claims 8 and 15, the step is performed as an operation executed by a system or processor, these are recited at a high level of generality and do not preclude performance of the steps in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claims recite the additional limitation of 
Enabling an Asymmetric Namespace Access (ANA) group that aggregates.. and communicates…”. 
There are two parts of the claim interpretation that must be addressed in order to determine how this step affects the subject matter eligibility analysis: what “enabling” means, and what is enabled. 
The phrase “enabling” is often used in computing contexts to mean activation or turning on some system or device.  This appears to be consistent with the claims, see the contrast in enabling the ANA group in claim 1 versus “allowing in-band reporting via a controller” in claim 5, where enabling can be interpreted to activate the ANA groups, whereas the binding of the new namespace only permits the possibility for in-band reporting, without actually performing it.   However, the term “enabling” has broader meaning outside the computing context, which does overlap with the concept of allowing/permitting capability for some action.  There are instances in the specification where “enable/enabling” are used in this broader context, see virtual volumes enabling a storage system administrator to apply a policy in [0035], API’s enabling the vSphere vCenter to recognize storage array capabilities in [0041], NVMe-oF enabling transmission of NVMe commands over interconnects other than PCIe in [0043], etc.  As such, the specification does use the term “enabling” beyond the narrower computing context and the narrower definition cannot automatically be assumed to be utilized in the claim 
Even with a broader definition of “enabling”, what is enabled is still important for interpretation.  In the claims, it is a technical feature, the ANA group, that is activated that aggregates namespaces and communicates group information.  The transitional “that aggregates/communicates” is also significant as opposed to an alternative “to aggregate/communicate”, as the aggregation namespaces and communication of the ANA group information is required by the scope of the claim, not just an intended result of the enabling of the ANA group.  Consequently, the enabling limitation can be interpreted to mean, under the BRI, activating/turning on/allowing for an ANA group that aggregates namespaces and communicates ANA group information.
Whether the enabling limitation can be construed as a step performed in the mind or not depends on the required actions associated with the ANA group.  While the aggregation can potentially be an action performed in the mind, as the claim does not provide details on how the aggregation is performed and aggregation can be a mental collection/association of the namespaces, the communication of the ANA group information in-band cannot be an action in the mind.  Even ignoring the structural detail of this communication occurring in-band, communicating information is not an action that can occur in the mind.  Consequently, the enabling limitation as a whole cannot be construed as a mental step or abstract idea.
Having determined that the additional limitation does not recite an abstract idea, analysis continues to Step 2A, prong 2, determining whether the additional limitation recites additional elements that integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21
Claims 1-21 use the term “NVMe” throughout the claims, whether in reference to a subsystem or the namespace.  “NVMe” is a live trademark, registration number 6099521 assigned to NVM Express, Inc. As stated in MPEP 2173.05(u), “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”  
Claims 4, 11, and 18 recite “the effectuation of one or more data services,” but this is the first recitation of the limitation in any of the claims or their respective parent claims, leading to an issue of antecedent basis.  For the purpose of examination, it is assumed that the “the” prior to “effectuation of one or more data services” is omitted.
Claim 15 recites “a computing system including a processor and memory configured to perform operations comprising” followed by a number of method steps.  As the processor and memory are recited in the preamble of the claim and are not recited as part of any specific operation, the claim appears to recite both the system and steps for using it, leading to an issue of indefiniteness, see MPEP 2173.05(p)(II). Further, it is unclear from the preamble what 
“A computing system including:
A processor and
A memory,
Wherein the processor is configured to perform operations comprising: “
This recitation should help clarify that the claim limitations are structural, with additional functional limitations.
Claims 16-21 are rejected for dependence on claim 15.  Claims 16, 17, and 19 are noticeable for reciting “the computing system…. further comprising:” followed by additional operations.  Following the discussion of claim 15, the phrase “further comprising” leads to an issue of indefiniteness, as the expectation in a system claim is that additional structural limitations are recited, not functional limitations.  For the purpose of examination, it is assumed that claims 16, 17, and 19 recite “the computing system… wherein the processor is further configured to perform operations comprising:”.
The remaining dependent claims are rejected for dependence on one of independent claims 1, 8, or 15. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in the section above concerning claim interpretation, these claims are interpreted to be reciting a single positive limitation with an intended result of the positive limitation.  In the case of claims 4, 11, and 18, the positive limitation of “Generating a new vVol NVMe namespace out-of-band at time T1” is earlier recited in claims 3, 10, and 17 respectively, leading to a determination that claims 4, 11, and 18 fail to further narrow the subject matter of their respective parent claims.  In the case of claims 6, 13, and 20, the positive limitation of “Binding the new vVol NVMe namespace at time T2” is earlier recited in parent claims 5, 12, and 19 respectively. Leading to a determination that claims 6, 13, and 20 fail to further narrow the subject matter of their respective parent claims. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because while the scope of the claims include statutory embodiments, the broadest reasonable interpretation of the claims include non-statutory embodiments.  Claims 8-14 are directed to “a computer program product residing on a computer readable medium having a plurality of instructions stored thereon….”  As discussed in MPEP 2106.03(II), “a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves)”.  
The claim terms by themselves do not provide any limitation upon the scope of the claim, so an analysis of the specification is required to determine if any special meaning is given to the claim terms.  In [0056], the phrases “computer usable medium” and “computer readable medium” appear to be used interchangeably, so any discussion about one term is understood to apply to the other.  Later in the same paragraph, “the computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave”.  Thus, the specification explicitly provides that the scope of the claim limitation includes a non-statutory embodiment, necessitating a rejection to the claim under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over NVM Express (“NVM Express Revision 1.4”, hereinafter “NVMe base”) in view of NVM Express over Fabric (“NVM Express over Fabrics Revision 1.0a”, hereinafter “NVMe-oF”).
Regarding claim 1, NVMe base teaches a computer-implemented method, executed on a computing device, comprising:
Defining a vVol NVMe subsystem for a plurality of vVol NVMe namespaces within a storage system (Fig. 133 shows the ability to define a collection of NVM with separate namespaces, see also Fig. 493 showing a single NVMe subsystem with multiple NVMe controllers and name spaces A through D); and
Enabling an Asymmetric Namespace Access (ANA) group that aggregates two or more vVol NVMe namespaces defined within the plurality of vVol NVMe namespaces (Fig. 493 shows three ANA groups: one each for name spaces A and C, and one group that aggregates namespaces B and D).
NVMe base fails to explicitly teach communicating ANA group information in-band.    NVMe base does disclose the ability to communicate ANA group information (Fig. 245 refers to a data structure utilized to identify namespaces; one of the fields utilized is the ANA Group identifier (ANAGRPID) on page 170, which indicates the ANA Group of which the respective namespace is a member.

As part of this disclosure, NVMe-oF generally discloses in Section 1.5.8 that an NVM subsystem may require a host to use NVMe in-band authentication, where no commands can be accepted until NVMe in-band authentication has been completed.   Earlier, Fig. 5 in section 1.5.4 clarifies what commands are considered, and as stated “The Admin and I/O command Sets are defined by the NVMe Base specification”, see also Section 6.2.
As seen in the table of contents from NVMe base, the identify command cited above falls under the admin command set. 
An obvious combination can be identified: combining NVMe base and NVMe-oF to utilize in-band authentication before processing any commands.  Necessarily, the fact that the authentication is required for in-band communication teaches that the relevant commands are communicated in-band, reading upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the NVMe base specification and NVMe-oF to utilize in-band authentication and therefore recognize ANAGRPID communication as occurring in-band.  Both specifications are available as prior art, and as NVMe-oF is explicitly provided as an extension of the NVMe base specification, see NVMe-oF Section 1, then one of ordinary skill in the art would be able to combine the two specifications with reasonable expectation that such a combination would continue to successfully operate. 
Regarding claim 2, the combination of NVMe base and NVMe-oF teaches the computer-implemented method of claim 1, and NVMe base fails to teach the method further comprising:
Defining a vVol discovery service configured to analyze the vVol NVMe subsystem and report specifics of the vVol NVMe subsystem to a host.
As part of NVMe-oF, a discovery service is described in Section 5.  Specifically, the discovery service provides a host with the ability to discover a list of NVM subsystems with accessible namespaces, multiple paths to an NVM subsystem, and static controllers, see Section 5.
An obvious combination can be identified: combining NVMe base and NVMe-oF, specifically the discovery service.  Such a combination reads upon the limitation of the claim, as the discovery service disclosed provides specifics, such as accessible namespaces, paths, and controllers to the host.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the NVMe base specification and NVMe-oF to provide a discovery service to a host. Both specifications are available as prior art, and as NVMe-oF is explicitly provided as an extension of the NVMe base specification, see NVMe-oF Section 1, then one of ordinary skill in the art would be able to combine the two specifications with reasonable expectation that such a combination would continue to successfully operate. 
Claims 3-6  rejected under 35 U.S.C. 103 as being unpatentable over NVMe base in view of NVMe-oF and further in view of NVM Express Management Interface (“NVM Express Management Interface Revision 1.0”, hereinafter “NVMe-MI”).
Regarding claim 3, the combination of NVMe base and NVMe-oF teaches the computer-implemented method of claim 2, and NVMe base teaches the method further comprising:
Generating a new vVol NVMe namespace at time T1 (Section 5.20 details the namespace management command utilized for managing namespaces, and explicitly mentions the ability to create a new namespace).
Neither NVMe base nor NVMe-oF teaches that this generation occurs out of band, as the namespace management command is part of the admin command set, and as such with the current combination would be a command that is received in-band by a controller. 
NVMe-MI is an extension of NVMe base that supports out-of-band communications between a management controller and an NVM subsystem, and as this relates directly to the performance of NVMe related systems, then this comprises analogous art. 
As part of this disclosure, Section 6 provides a list of admin commands that can be issued using NVMe-MI in Figure 74.  One of the supported commands is the namespace management command, teaching the ability to create namespaces via out of band communication supported by NVMe-MI.
An obvious combination can be identified: combining NVMe base admin command set with the NVMe-MI ability to issue admin commands out of bound.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine NVMe base with NVMe-MI’s list of admin commands supported out of band.  Both specifications are available and known in the prior art, and as NVMe-MI builds upon the NVMe base, see Section 1.1, then one of ordinary skill in the art 
Claim 4 has been rejected under 35 U.S.C. 112(d) for failure to further narrow the subject matter of claim 3 and therefore can be rejected according to the same rationale.
Regarding claim 5, the combination of NVMe base, NVMe-oF, and NVMe-MI teaches the computer-implemented method of claim 3, and NVMe base teaches the method further comprising:
Binding the new vVol NVMe namespace at time T2 to allow in-band reporting via a controller (Section 5.19 describes a Namespace attachment command utilized to attach controllers to a namespace, reading upon binding the namespace; Section 5.20 also notes that the create operation of the namespace is not utilized to attach the namespace to a controller and the Namespace Attachment command is utilized; while not given patentable weight, see the earlier section, examiner notes that NVMe base describes a queue entry that a controller posts upon completion of the namespace attachment, where the queue entry reads upon the in-band reporting via the controller).
Claim 6 has been rejected under 35 U.S.C. 112(d) for failure to further narrow the subject matter of claim 5 and therefore can be rejected according to the same rationale.
Claims 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NVMe base in view of NVMe-oF and Wysocki et al. (US 2018/0188985).
Regarding claim 7, the combination of NVMe base and NVMe-oF teaches the computer-implemented method of claim 1, and NVMe base further teaches wherein the two or more vVol 

Wysocki’s disclosure is related to a virtualization of a storage system including NVMe devices, and as such comprises analogous art.
As part of this disclosure, Wysocki in Fig. 1 shows a host with multiple virtual machines operating, where the virtual machines access a namespace in an NVMe device via a controller with a virtual function. In [0027], in the context of Figs. 4A and 4B, Wysocki describes the virtual machines as running on hypervisors, where the hypervisor is able to route an IO request to the NVMe devices.
An obvious modification can be identified: combining Wysocki’s disclosure of a hypervisor/virtualization environment with NVMe base’s description of host tracking of ANA groups to determine the optimized path for routing a command. In such a combination, Wysocki’s hypervisor serves as the host generating the commands to access the namespace, and as such would be able to utilize the ANA Log page as earlier described to identify the optimized controller routing path for a command and as such, reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wysocki’s disclosure of a hypervisor/virtualization environment with NVMe base specification.  Both elements are known in the prior art, and as Wysocki’s disclosure is explicitly utilizing NVMe devices, one of ordinary skill in the art would be 
Regarding claim 8, the combination of NVMe base and NVMe-oF teaches the recited operations according to the same rationale of claim 1, but fails to teach the operations embodied in a computer program product residing on a computer readable medium having a plurality of instructions stored thereon.
Wysocki’s disclosure is related to a virtualization of a storage system including NVMe devices, and as such comprises analogous art.
As part of this disclosure, Wysocki states “Embodiments of each of the above host device 11, virtual machines 12, IO interface 13, storage device 14, persistent storage media 15, namespaces 16, backend storage 17, virtual function controllers 18, remote storage system 19, and other components of the electronic processing system 10 may be implemented in hardware, software, or any suitable combination thereof… additionally, some operational aspects of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device,” [0020].
An obvious combination can be identified: combining Wysocki’s embodiments of a system operating with NVMe, and specifically the embodiment with a processor and memories storing instructions, with the NVMe base specification.  Such a combination reads upon the limitation of the claim.

Claims 9 and 14 are rejected according to the same rationale of claims 2 and 7 respectively.
Regarding claim 15, the combination of NVMe base and NVMe-oF teaches the recited operations according to the same rationale of claim 1, but the combination fails to teach a computing system including a processor and memory.
Wysocki’s disclosure is related to a virtualization of a storage system including NVMe devices, and as such comprises analogous art.
As part of this disclosure, Wysocki states “Embodiments of each of the above host device 11, virtual machines 12, IO interface 13, storage device 14, persistent storage media 15, namespaces 16, backend storage 17, virtual function controllers 18, remote storage system 19, and other components of the electronic processing system 10 may be implemented in hardware, software, or any suitable combination thereof… additionally, some operational aspects of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device,” [0020].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wysocki’s disclosure of instructions stored in memory for execution by a processor with NVMe base.  Both elements are known in the art, and as the embodiment does not change the execution of the operations, only the form it takes, one of ordinary skill in the art would be able to embody the NVMe base specification into executable instructions with a reasonable expectation that such operations would successfully execute. 
Claims 16 and 21 are rejected according to the same rationale of claims 2 and 7 respectively.
Claims 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NVMe base in view of NVMe-oF and Wysocki and further in view of NVMe-MI.
Claims 10 and 17 are rejected according to the same rationale of claim 3.
Claims 11 and 18 are rejected according to the same rationale of claim 4
Claims 12 and 19 are rejected according to the same rationale of claim 5
Claims 13 and 20 are rejected according to the same rationale of claim 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klein (US 10,764,180) discusses creation of namespaces,
Puttagunta et al. (US 10,880,205) discusses pathing for NVMe namespaces,
Marripudi et al. (US 2018/0260158) discusses creating/assigning NVMe namespaces by a host.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./             Examiner, Art Unit 2139 

/REGINALD G BRAGDON/             Supervisory Patent Examiner, Art Unit 2139